



FIRST AMENDMENT TO THE HERITAGE BANK
ENDORSEMENT METHOD
SPLIT DOLLAR AGREEMENT
(By and Between HERITAGE BANK and _____________)


This First Amendment to the Heritage Bank Endorsement Method Split Dollar
Agreement (hereinafter “Amendment”) is made and entered into effective this
__________, 2019, by and between Heritage Bank (“Bank”), and __________
(“Insured”). This Amendment hereby amends the Heritage Bank Endorsement Method
Split Dollar Agreement by and between the Bank and the Insured (“Agreement”),
effective as of August 3, 2015 , as follows:


1. The existing Paragraph 7 shall be deleted in its entirety, and shall instead
be replaced with the following:
 
7.
ACCELERATED BENEFIT IN THE EVENT OF TERMINAL OR CHRONIC ILLNESS (AS APPLICABLE)
AND DIVISION OF CASH SURRENDER VALUE OF THE POLICY(IES).

    
A.
Employment Qualifications. In order to have the right to request and receive an
Accelerated Benefit under this Agreement, any one the following requirements
must first be satisfied:



(i)     Insured has not Separated From Service; or
(ii)
Insured Separates From Service on or after attaining the age of Sixty-Two (62);
or

(iii)
A Change in Control has occurred prior to Insured’s Separation From Service. For
the purposes of this paragraph, a Change in Control shall be defined as any of
the following:

(a) The acquisition in one or more transactions by any “person” (as such term is
defined in Section 13(d) or 14(d) of the 1934 Act) of “beneficial ownership” (as
defined in Rule 13d-3 promulgated under the Securities Exchange Act of 1934) of
fifty percent (50%) or more of the combined voting power of the Company’s then
outstanding Voting Securities (defined as any Company Security that ordinarily
possesses the power to vote in the election of directors without any
pre-condition or contingency); provided however, that for the purposes of this
definition, the Voting Securities acquired directly from the Company by any
person shall be excluded from the determination of such person’s beneficial
ownership of Voting Securities (but such Voting Securities shall be included in
the calculation of the total number of Voting Securities then outstanding);


(b) During any twelve (12) month period, the individuals who are members of the
incumbent Board cease for any reason to constitute more than fifty percent (50%)
of the Board; provided, however, that if the election, or nomination for
election by the Company’s shareholders, of any new director was approved by a
vote of at least two-thirds of the incumbent Board, such new director shall, for
purposes of the Plan, be considered as a member of the incumbent Board, but
excluding for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board; or


(c) The consummation of a merger or consolidation involving the Company if the
Company’s shareholders immediately before such merger or consolidation do not
own, directly or indirectly immediately following such merger or consolidation,
more than fifty percent (50%) of the combined voting power of the outstanding
Voting Securities of the corporation resulting from such merger or consolidation
in substantially the same proportion as their ownership of the Voting Securities
immediately before such merger or consolidation; or


(d)     The consummation of a complete liquidation or dissolution of the Company
or an agreement for the sale or other disposition of all or substantially all of
the assets of the Company; or


(e)    Acceptance by the Company’s shareholders of shares in a share exchange if
the Company’s shareholders immediately before such exchange do not own, directly
or indirectly immediately following such share exchange, more than fifty percent
(50%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such share exchange in substantially the same
proportion as their ownership of the Voting Securities outstanding immediately
before such exchange.


Notwithstanding the forgoing, a Change in Control shall not be deemed to occur
solely because fifty percent (50%) or more of the then outstanding Voting
Securities is acquired by (A) a trustee or other fiduciary holding securities
under one (1) or more employee benefit plans maintained by the Company or any of
its affiliates, or (B) any corporation that, immediately prior to such
acquisition, is owned directly or indirectly by the Company’s shareholders in
the same proportion as their ownership of stock in the Company immediately prior
to such acquisition.


Moreover, notwithstanding the forgoing, a Change in Control shall not be deemed
to occur solely because any one person (“subject person”) acquires beneficial
ownership of more than the permitted amount of the outstanding Voting Securities
as a result of the acquisition of Voting Securities by the Company that, by
reducing the number of Voting Securities outstanding, increases the proportional
number of shares beneficially owned by the subject person, provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the beneficial
owner of any additional Voting Securities that increases the percentage of then
outstanding Voting Securities beneficially owned by the Subject Person, then a
Change in Control shall be deemed to have occurred.


B.
Contractual Qualifications. In addition to the forgoing, the following
requirements must also be satisfied in order for Insured to be entitled to
request and receive an Accelerated Benefit:



(i)
Insured’s right to receive benefits under this Agreement has not terminated
pursuant to the provisions of Paragraph 8 herein;

(ii)
The Policy(ies) provides for such option through an Accelerated Benefit rider;
and

(iii)
Insured must qualify (physically and/or mentally) to receive an Accelerated
Benefit as required under the Policy(ies).



C.
Provided Insured satisfies the requirements specified in 7A and B above, then
Insured shall have the right to request (in writing) and to receive an amount
equal to the following: the lesser of Five Hundred Thousand Dollars ($500,000)
or an amount which would result in the minimum required death benefit being
maintained, such that the Policy(ies) will not be disqualified for the purposes
of acting as “life Insurance” under the Internal Revenue Code. Furthermore, all
amounts referenced in this Paragraph 7 shall be subject to any further
limitations imposed by the individual Policy(ies). (See Exhibit “A” attached
hereto and incorporated by reference herein, an excerpt from the Penn Mutual
Policy’s Accelerated Benefit rider, as an example of the limiting language that
may apply). Finally, any Accelerated Benefit paid to the Insured hereunder shall
be deducted from any amounts to which Insured or his Beneficiary(ies) is or may
be entitled pursuant to the provisions of Paragraph 6 above should Insured not
have Separated From Service at the time of his death.



Neither the Bank nor Corrigan & Company make any representations or warranties
about the tax consequences of such a request for accelerated or living benefits.


D.
Subject to the forgoing, at all times prior to the Insured’s death, the Bank
shall be entitled to an amount equal to the Policy(ies)’s cash value, as that
term is defined in the Policy(ies) contract, less any Policy loans, accelerated
benefits and unpaid interest or cash withdrawals previously incurred by the Bank
and any applicable surrender charges. Such cash value shall be determined as of
the date of surrender or death as the case may be.



2. The existing Paragraph 8 shall be deleted in its entirety, and shall instead
be replaced with the following:
 
8.    TERMINATION OF AGREEMENT.


A.
Right to receive Death Benefit. Insured’s right to receive death benefit
proceeds pursuant to the provisions of Paragraph 6 shall terminate upon
Insured’s Separation From Service.



B.
Right to Receive an Accelerated Benefit. If Insured either requests payment of
an Accelerated Benefit before Separating From Service and receives payment of
such amounts thereafter or, if Insured maintains the right to receive an
Accelerated Benefit after Separation From Service by virtue of satisfying the
requirements of Paragraph 7A, then this Agreement shall terminate in its
entirety only upon (i) the mutual written agreement of the Bank and the Insured,
or (ii) upon Insured requesting and receiving an Accelerated Benefit in the full
amount he is (or may be) entitled to receive pursuant to the provisions of
Paragraph 7 above.



C.
Termination By Operation. Notwithstanding the forgoing, this Agreement shall
immediately terminate in its entirety in the event Insured is Terminated For
Cause at any time or in the event Insured is no longer entitled to a benefit as
addressed in Paragraphs 8A and B above. The term “Termination For Cause” shall
have the same meaning as is used in the Bank’s Employee Handbook or any
Employment Agreement the parties have entered into. If there is no definition of
a “For Cause” termination appearing in a Bank Employee Handbook, or in the event
Insured has no Employment Agreement, then a Separation From Service which is
initiated by the Bank and is due to any of the following shall be considered a
“Termination For Cause”:



(i)
A conviction of, or a plea of nolo contendere by Insured to a felony or to
fraud, embezzlement or misappropriation of funds;



(ii)
The commission of a fraudulent act or omission, breach of trust or fiduciary
duty, or insider abuse with regard to the Bank, that has had a material adverse
effect on the Bank;

    
(iii)
A material violation by Insured of any applicable federal banking law or
regulation that has had a material adverse effect on the Bank.



To the extent that any paragraph, term, or provision of the Agreement is not
specifically amended herein, or in any other amendment thereto, said paragraph,
term, or provision shall remain in full force and effect as set forth in said
Agreement.


IN WITNESS WHEREOF, the Insured and a duly authorized Bank officer have signed
this Amendment as of the written date.


HERITAGE BANK                     INSURED


By: ________________________        By: ______________________
Signature & Title        


Date: _______________________
Date: ____________________





Witness: _____________________            Witness: __________________






1



